Citation Nr: 1533185	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  07-26 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
 San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, including as secondary to service-connected duodenal ulcer disease.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This matter was previously before the Board in May 2011.  At that time, the Board reopened the claim for an anxiety disorder and remanded that issue and the claim for service connection for PTSD for further development.  The Board remanded these matters again in March 2013, August 2013, April 2014, and November 2014 for further development.

The Board notes that though the Veteran initially had claimed service connection for anxiety neurosis, construing the claim liberally, the Board finds that it should be characterized as one for service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue is restated on the title page of this decision.  

In a statement dated in March 2011, the Veteran stated that he was unemployable due to disability.  The Board finds that this raises a claim of entitlement to a total disability compensation rating based on individual unemployability due to service-connected disability (TDIU).  The Board refers this raised claim to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets that another remand is required based upon the need to fulfill the duty to assist the Veteran with his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

In April 2015, an Authorization to Disclose Information to the Department of Veterans Affairs was received indicating that the Veteran had continued treatment from VA and from a psychiatrist Dr. R.M.B.  The Veteran submitted four pages of VA treatment records printed in November 2014.  However, complete VA treatment records dated subsequent to September 2013 have not been associated with the claims file.  Review of the claims file does not reveal records regarding the Veteran from Dr. R.M.B. dated subsequent to May 2013.  As such, remand is necessary to obtain complete treatment records.  38 C.F.R. § 3.159.

In November 2014 the Board noted that if the Veteran does have a diagnosis of PTSD related to service, additional development regarding the Veteran's claimed stressors may be necessary.  A July 2012 Defense Personnel Records Information Retrieval System (DPRIS) response to a request for stressor clarification noted that it was unable to verify the reported drug use, but that the US Army Crime Records Center may have information and should be contacted.  The AOJ has taken no further action on this matter since November 2014 Board remand. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file complete VA treatment records dated since September 2013. 

2.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file all records regarding the Veteran from Dr. R.M.B. dated since May 2013.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file. 

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and provide any additional development deemed necessary - to possibly include further PTSD stressor development if warranted.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




